DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required. In paragraphs 0078 and 0079, the meaning of the term “pseudo-reference electrode” is unclear. 

Status of Rejections 

Claims 1-9, 16-34, and 38 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 16-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0164167 (hereinafter called Cox), and as evidenced by US pre-grant patent publication no. 2019/0093202 (hereinafter called Holloway). 

Regarding claim 1, Cox discloses a process for electro-refining a titanium product obtained through an extraction step 200 (see Fig. 2) to produce titanium master alloys (see paragraph 0153 and Table 3 below paragraph 0153). Cox further discloses that in the extraction step 200, TiO2 ore concentrate was blended with aluminum powder and the blend was heated to facilitate reaction between the TiO2 and the aluminum to form a titanium product (see paragraph 0134). The fact that heating a mixture comprising aluminum and titanium dioxide to a temperature sufficiently high to cause an exothermic reaction results in the formation of titanium aluminide is a scientific fact as evidenced by for example, paragraph 0098 of Holloway. Thus one of ordinary skill in the art would have recognized that the titanium product formed in the extraction step 200 of Cox comprising between 25% and 95% titanium content, up to 20% oxygen content, and 0 C - 9000 C sufficient to create a molten electrolyte mixture (see paragraphs 0138, 0149, and 0151); directing an electrical current from the anode through the molten electrolyte mixture to the cathode (see paragraphs 0150 and 0152); and dissolving the titanium-aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode (see paragraphs 0151 and 0152). Cox further teaches that for electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum results in formation of a titanium master alloy having 90-95 % titanium, 0.2-0.6 % oxygen, and between 5-10 % aluminum (see Table 3 below paragraph 0153). Further, Cox teaches that the refining operation (300) may use lower grade titanium products having less than 20% oxygen by weight, and reduce the oxygen level to make high titanium level products (see paragraph 0141). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cox by performing routine experimentation around the ranges taught by Cox in the example shown in Table 3 below paragraph 0153 and in paragraph 0141. The person with ordinary skill in the art would have been motivated to make this modification, because not only are the claimed ranges of raw material and product compositions very close to the ranges of raw material and product compositions taught by Cox in the specific example shown in Table 3 below paragraph 0153, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). 
  
Regarding claim 2, Cox further discloses that the anode includes a perforated quartz anode basket (reads on a non-consumable mesh container) in which the titanium aluminide is placed, the titanium aluminide being consumable during the refining process (see paragraph 0151 and Table 3 below paragraph 0153).

Regarding claim 3-5, Cox teaches titanium-aluminide comprising 12-19 weight percent aluminum which overlaps or is close to the claimed ranges of more than 10-25 weight percent aluminum (claim 3), 15-25 weight percent aluminum (claim 4), and 20-25 weight percent aluminum (claim 5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 

Regarding claim 6, Cox further discloses that the titanium aluminum master alloy comprises about 99.0% titanium (see claim 46), the balance reasonably expected to be about 1.0% aluminum by weight (see Table 3 below paragraph 0153). 

Regarding claim 7, Cox further discloses that the titanium aluminum master alloy comprises about 98.0% titanium (see claim 61), the balance reasonably expected to be about 2.0% aluminum by weight (see Table 3 below paragraph 0153). 

Regarding claim 8 and 9, Cox teaches the titanium aluminum master alloy comprises about 90-95 % titanium which is close to the claimed range of 96-97 % and about 5-10 % aluminum by weight which is close to the claimed range of more than 5-10 weight percent aluminum. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 16 and 17, Cox discloses that the electrolyte 53 includes halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151), and there is no disclosure in the entire specification about use of added titanium chlorides or added forms of soluble titanium. 

Regarding claims 18-20, Cox discloses that the temperature range is between 600 °C and 900° C, thus overlapping the claimed ranges of between 550° C and 650° C (claim 18), between 650° prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). The form of titanium master alloy product formed as a result, for example, a powder, wool-like, or crystalline, would necessarily be formed by operating in the disclosed temperature ranges.

Regarding claim 21, Cox further discloses that in an embodiment, the electrical current density of the cathode is 0.03 A/cm2 (see paragraph 0152), which overlaps the claimed range of between 0.01 A/cm2 and 0.05 A/cm2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). The form of titanium master alloy product formed as a result, for example, a powder, wool-like, or crystalline, would necessarily be formed by operating in the disclosed temperature ranges.

Regarding claims 22-24, Cox further discloses that in an embodiment, the electrical current density of the cathode is 0.03 A/cm2 (see paragraph 0152), which is close to the claimed ranges of between 0.05 A/cm2 and 0.1 A/cm2 (claim 22), of between 0.1 A/cm2 and 0.5 A/cm2 (claim 23), and between 0.5 A/cm2 and 1.0 A/cm2 (claim 24). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 25-27, Cox discloses that the electrical differential between the anode and the cathode is in the range of 0.5 V -2.5 V (see paragraph 0152). "[W]here the general conditions of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claims 28-31, Cox further discloses that the electrical differential between the anode and the cathode is in the range of 0.5 V -2.5 V (see paragraph 0152) which overlaps the claimed ranges of 0.4 V - 0.8 V (claim 28), 0.8 V – 1.2 V (claim 29), 1.2 V – 1.6 V (claim 30), and 1.6 V – 2.0 V (claim 31). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 32, Cox further discloses the step of adjusting the distance between the anode and the cathode to prevent short circuiting of the current flow through the electrolyte between the anode and the cathode (see paragraph 0148).

Regarding claim 33, Cox further discloses that the distance between the anode and the cathode is 3.0 cm (see claim 56).

Regarding claim 34, Cox further discloses that the distance between the anode and the cathode is in the range of 4.0 cm - 6.0 cm (see paragraphs 0148 and 0150), thus overlapping the claimed range.  



Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6-9, 18-20, 28-34, and 38 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 20, 22-24, 27, 44, 47, 49, 51, and 62-64 of U.S. Patent No. 9,816,192 (the ‘192 patent) , and as evidenced by US pre-grant patent publication no. 2019/0093202 (hereinafter called Holloway). 
Claims 1, 20, 22-24, 27, 44, 47, 49, 51, and 62-64 of the '192 patent teach or render obvious the following:

1. A process for electro-refining titanium-aluminides to produce titanium master alloys, comprising: a. placing titanium-aluminide comprising more than ten weight percent aluminum, and at least ten weight percent oxygen, into a reaction vessel, the reaction vessel configured with an anode, a cathode, and an electrolyte, the electrolyte including halide salts of alkali metals or alkali-earth metals or a combination thereof; b. heating the electrolyte to a temperature of 5000C - 9000C sufficient to create a molten electrolyte mixture; c. directing an electrical current from the anode through the molten electrolyte mixture to the cathode; and d. dissolving the titanium-aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode (claims 1, 27, 51, 63, and 64 of the ‘192 patent).
2. The process of Claim 1 wherein the anode includes a non-consumable mesh container in which the titanium aluminide is placed, the titanium aluminide being consumable during the refining process  (claims 20, 44, 63, and 64 of the ‘192 patent).
3. The process of Claim 1 wherein the titanium-aluminide comprises 10%-25% aluminum and at least 10% oxygen by weight (claims 63 and 64 of the ‘192 patent).
6. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 99.0% titanium and about 1.0% aluminum by weight (claim 62 of the ‘192 patent).
7. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 98.0% titanium and about 2.0% aluminum by weight (claim 62 of the ‘192 patent).
8. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 97.0% titanium and about 3.0% aluminum by weight  (claims 62-64 of the ‘192 patent).

18. The process of Claim 1 wherein the temperature range is between 550°C and 650°C and the titanium master alloy product is a powder (claims 1, 27, and 51 of the ‘192 patent).  
19. The process of Claim 1 wherein the temperature range is between 650°C and 19750°C and the titanium master alloy product is wool-like (claims 1, 27, and 51 of the ‘192 patent).  
20. The process of Claim 1 wherein the temperature range is between 750°C and 850°C and the titanium master alloy product is crystalline  (claims 1, 27, and 51 of the ‘192 patent).  
28. The process of Claim 1 wherein the electrical differential between the anode and the cathode is O.4V - 0.8V (claims 22 and 23 of the ‘192 patent).  
29. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 0.8V-l.2V (claims 22 and 23 of the ‘192 patent). 
30. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 1.2V-I.6V (claims 22 and 23 of the ‘192 patent).  
31. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 1.6V-2.0V (claims 22 and 23 of the ‘192 patent).  
32. The process of Claim 1 comprising the further step of adjusting the distance between the anode and the cathode to prevent short circuiting of the current flow through the electrolyte between the anode and the cathode.  
33. The process of Claim 1 wherein the distance between the anode and the cathode is 2.0 cm -4.0 cm (claim 24 of the ‘192 patent). 
34. The process of Claim 1 wherein the distance between the anode and the cathode is 4.0 cm-
38. The method of Claim 35 wherein the titanium-aluminum master alloy contains 2.5 wt % or less aluminum (claim 62 of the ‘192 patent).


Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert in the paragraph spanning pages 6 and 7 of their communication dated 02/28/2022 that Holloway is not prior art, because Holloway claims priority to U.S. App. No. 62/331,576 (the “576 application"), filed May 4, 2016, but the '576 application does not include ¶ 0098, the paragraph relied on by the Examiner to support the rejection to allege what was known in the art. Applicants' arguments are not persuasive, because according to MPEP 2124, in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Further, evidence to support the fact that heating a mixture comprising aluminum and titanium dioxide to a temperature sufficiently high to cause an exothermic reaction results in the formation of titanium aluminide is provided by numerous prior art references, for example, US pre-grant patent publication no. US 2013/0180758 (see paragraph 0003).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 8, 3rd paragraph, of their communication that there is no disclosure of "at least 10%" oxygen" as claimed. Indeed, in Table 3, the oxygen content before the refining operation is less than 9.0% ("9.0-7.0"). Applicants' arguments are not persuasive, because Cox teaches that the refining operation (300) may use lower grade titanium products, for example, titanium products or scrap having less than 20% oxygen by weight (see paragraph 0141). Cox further teaches that the refining operation (300) can reduce the oxygen level to make high titanium level products from titanium scrap or off-grade titanium sponge (see paragraph 0141).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 9, 1st paragraph, of their communication that the Cox and De Alwis Declarations analyze Cox within the context of what was known in the art as evidenced by, for example U.S. Pat. No. 6,309,595 to Rosenberg ("Rosenberg") and Tomonari T, Denki Kagaku 38.5 (1970): 382-394 ("Tomonari"). There is simply no basis to discount this evidence simply because "the prior art cited by applicants is older than the Cox patent." Applicants' arguments are not persuasive, because one of ordinary skill in the art would have considered and analyzed the totality of evidence available at the time of filing the invention. Since Cox teaches that the refining operation (300) may use lower grade titanium products having high levels of oxygen, and reduce the oxygen level to make high titanium level products (see paragraph 0141), one of ordinary skill in the art would have given weight to the Cox reference and evaluate the teachings of Cox that made obsolete the conventional knowledge of Rosenburg and Tomonari.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 9, last paragraph, of their communication that Cox does not illustrate that that the claimed titanium-aluminides claimed could be purified-let alone purified to the presently claimed product. Not once does Cox illustrate that titanium-aluminides can create an alloy with the low aluminum impurities levels via electro-refinement. Not once does Cox provide a teaching or suggestion to electro-refine any material with oxygen content above those levels recited in Table 3. Applicants' arguments are not persuasive, because Cox teaches that the refining operation (300) may use lower grade titanium products having high levels of oxygen (up to 20% oxygen), and reduce the oxygen level to make high titanium level products (see paragraph 0141), and provides specific examples in which electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum results in 

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 10, 2nd paragraph, of their communication that there is no basis to contend that the claimed ranges are "very close" to anything in Cox. Instead, it was and is known that small differences in aluminum and oxygen content have profound effect on resultant titanium aluminides. Applicants' arguments are not persuasive, because not only does Cox teach a specific example in which electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum results in formation of a titanium master alloy having 90-95 % titanium, 0.2-0.6 % oxygen, and between 5-10 % aluminum (see Table 3 below paragraph 0153), but Cox provides a broader disclosure that the refining operation (300) may use lower grade titanium products than are considered unsuitable for conventional methods due to high levels of oxygen, for example, titanium products or scrap having less than 20% oxygen by weight to make high titanium level products (see paragraph 0141).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue in the paragraph spanning pages 10 and 11 of their communication that the Examiner has taken Official Notice regarding the fact that since Cox demonstrates that electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % 
aluminum results in formation of a titanium master alloy having 90-95% titanium, 0.2- 0.6% oxygen, and between 5-10% aluminum, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to recognize that titanium-aluminides having high oxygen and aluminum impurities could be purified to the desired product;" (see OA at 14-15), and also that composition ranges of the titanium master alloy produced by the electro-refining process of Cox is very close to the claimed ranges. Applicants' 

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795